On Rehearing.
Complaint is made that in our summary of the jury findings, issue No. 10 and answer are incorrectly and insufficiently stated. As curative of any inaccuracy, the particular issue is quoted in full: "Do you find from a preponderance of the evidence that but for the making of said statement by Dr. Jones to the said W. A. Davis, and his reliance thereon as being true, if he did rely thereon, the said W. A. Davis would not have executed the instruments that have been introduced in evidence before you? Answer `yes' or `no.' Answer: `No.'"
Otherwise, appellant's motion for rehearing is overruled.